Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claims 1, 8 and 15 being independent, have been amended.
Claims 1-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating and transmitting a confirmation code to authenticate a user without significantly more (Step 1). 
Claim 1 recites:
register the user by matching the received digital wallet information to stored digital wallet information of the user;
parse the transaction data and the VC data to retrieve the account …;
perform a look up in a database …;
compare i) the received name … and ii) the received account …;
verify the received name of the merchant and the received account identifier by matching i) the received names of … and ii) the received account …;
in response to verifying the received name of the merchant and the received account identifier, generate and transmit a confirmation code, wherein the skill code snippet is configured to authenticate the user by cause to transmit the confirmation code to a user;
Thus, under the broadest reasonable interpretation, the claim recites generating and transmitting a confirmation code to authenticate a user. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a voice controlled (VC) system”, “a data controller (DC) computing device”, and “a network” for receive and transmitting data are recited as a high level of generality i.e., as a generic processor performing a generic computer function of processing data, which are merely invoked as a tools to perform an existing process. These additional elements in the claim as a whole merely describe how to generally “apply” the judicial exception in a computer environment. The processor performing the functions of receiving and transmitting data are generic computer components performing extra-solution activity. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f), (Step 2A Prong 2). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to “apply” the exception using a generic computer component.
Therefore, mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the receiving and transmitting data steps are well-understood, routine and conventional computer functions, see MPEP 2106.05 (d). Therefore, the claim is ineligible.
The dependent claims 2-7, 9-14 and 16-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For 

Response to Arguments
With respect to applicants arguments received on 01/19/2021 under 35 USC 101, the arguments have been fully considered but they are not persuasive. Applicant argues that the pending claims are not directed to an The claims are related to generating and transmitting a confirmation code to authenticate a user without significantly more. The applicant further argues that the claim as a whole integrates the judicial exception into a practical application of the exception, however, the examiner respectfully disagrees. The additional elements merely describe applying the abstract idea in a computer environment to automate the authentication process for a plurality of merchants. Furthermore, the claims do not improve the functioning or controls of a computer. Therefore, the claims differ from those seen in Berkheimer where the invention relates to digitally processing and archiving files in a digital asset management system. The claims are not directed to significantly more than the abstract idea and the amended language further recite using performing a mental process on a generic computer. The 101 rejection is sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/12/2021